Case 18-17604-mdc   Doc 71   Filed 10/05/20 Entered 10/05/20 13:23:08   Desc Main
                             Document     Page 1 of 3
Case 18-17604-mdc   Doc 71   Filed 10/05/20 Entered 10/05/20 13:23:08   Desc Main
                             Document     Page 2 of 3
Case 18-17604-mdc    Doc 71   Filed 10/05/20 Entered 10/05/20 13:23:08         Desc Main
                              Document     Page 3 of 3




       9/30/2020                                   /s/ Karina Velter




 /s/ LeeAne O. Huggins   Without Prejudice to Any Trustee Rights or Remedies
                                     October 5, 2020
